I have the honour to convey to you and to 
all the representatives here the warm greetings of 
His Majesty Jigme Singye Wangchuck, King of Bhutan, and his good wishes for 
the success of the forty-seventh session of the General Assembly. 
I should first like to congratulate you, Sir, on your election as 
president of the forty-seventh session of the Assembly. Your unanimous 
election is testimony to the high regard the international community has for 
your country and the Assembly's confidence that your leadership will provide 
the necessary direction on many important issues that we shall take up during 
this session. 
I should like to take this opportunity to place on record our deep 
appreciation to Mr. Samir S. Shihabi, for the excellent manner in which he 
conducted the proceedings of our last session. 
I wish to extend our warm welcome to the Governments and peoples of all 
the new Members of " ¬∞ United Nations. The large number of new Members is 
testimony not only to t' 3 historic changes that are taking place in the world, 
but also to the universality and importance of the United Nations. We welcome 
them and look forward to the opportunity to work together. 
During the last three years the world has witnessed the disappearance of 
the ideological conflict that had divided it and pervaded every aspect of 
social and economic life for much of this century. While these sweeping 
changes have brought new opportunities for peace, stability and progress, 
hopes have been dampened on the one hand by the unleashing of old hostilities 
and new conflicts, and on the other by the further impoverishment of millions 
of people for whom the changes in the international scene have little 
meaning. The social and economic situation remains dismal not only in many 
developing countries but also in many developed countries which are suffering 
from a prolonged recession. Though the opportunity for peace and progress has 
never been better, the challenges of inequity and poverty, which are the main 
reasons for instability and conflict, continue to be daunting as ever. 
In many ways the United Nations has been the greatest beneficiary of the 
changes in international affairs. After many years of blatant disregard and 
even disrespect by many and a lack of confidence in its abilities by others, 
the international community is now increasingly turning to the United 
Nations. There is greater willingness on the part of everybody to work 
through the Organization. 
In this context we should like to record our appreciation to our previous 
Secretary-General, Mr. Perez de Cuellar, for having created this opportunity 
and increased respect for the United Nations. We should also like to express 
our admiration and appreciation to our present Secretary-General, 
Mr. Boutros Boutros-Ghali, for taking immediate steps to make the Organization 
relevant and more responsive to the needs of the world, particularly in the 
area of conflict. We share his views on the need for immediate peace-keeping 
and peace-making and for greater emphasis on conflict resolution. Above all, 
we share his view on the need to give equal importance and attention to 
conflict and suffering wherever they may be in the world. 
The situation in the Middle East continues to be a major concern for 
global peace. While the unnecessary and senseless aggression against the 
peaceful people of Kuwait has been reversed, the issue of prisoners and 
disarmament remains. This new confrontation has added another dimension to 
the region, where peace and stability have already been denied for a long time. 
We fully appreciate the efforts of the sponsors of the dialogue that is 
taking place on the Middle East. We sincerely hope that the talks will defuse 
the conflict and pave the way for peace in the region. However, this process 
will not be successful unless the question of Palestine and occupied Arab 
lands is addressed and the legitimate rights of the Palestinians to 
self-determination in their homeland are guaranteed. Equally, the territorial 
integrity of Lebanon and the security and safety of all States in the region, 
including Israel, must be assured. Only then will there be meaningful peace 
in the region. 
In South Africa, while there has been progress towards change, the 
process has been continuously marred by a heavy toll in human lives. The 
violence must stop and the talks should continue. The inevitable course of 
change should not be restrained any further. 
While the cold war has ended, one of its last remnants still stands in 
the division of the Korean peninsula. We welcome the recent exchanges between 
the two countries and believe they will eventually lead to unification. We 
fully support the pragmatic steps set forth by President Roh Tae Woo of the 
Republic of Korea in his address to this session and share his vision of the 
Korean peninsula presenting itself as one nation before this body in the near 
future. 
The supply of arms over the years has made it possible for conflicts in 
Somalia and other regions of the world to continue despite the major changes 
in the international scene. The results have been tragic, and we cannot but 
emphasize the immediate need for humanitarian assistance and for resolution of 
the problems. 
The disappearance of the bipolar world has provided the best opportunity 
for ending the arms race and bringing about complete disarmament. The chance 
to direct all efforts and resources from the production of weapons of mass 
destruction towards the service of humanity must not be allowed to slip by. 
While there has been reduction of major weapons, the production and supply of 
smaller arms have continued to thrive in many parts of the world. Developing 
countries can ill afford to spend their resources on such unproductive and 
destructive enterprises. 
The tragedies of war and conflict are not the only factors contributing 
to human suffering. While they may be dramatic and require immediate 
attention, more suffering is taking place on a day-to-day basis, involving 
millions of people in the world. Just as it is important to end conflict, it 
is essential that the problems of poverty be addressed. 
The decade of the 1980s produced few, if any, positive results in the 
field of socio-economic development; consequently, the living conditions of 
only a few are better than when the decade started. The International 
Development Strategy for the 1990s, adopted by the General Assembly at its 
eighteenth special session; the Cartagena Commitments agreed to at the Eighth 
Conference of the United Nations Conference on Trade and Development 
(UNCTAD VIII); the Rio Declaration of the Earth Summit; and the Jakarta 
Message of the Tenth Summit Conference of the Non-Aligned Movement all call 
for renewed efforts in international development in the decade ahead. 
On the otherwise discouraging scheme there have been two important 
events: the World Summit for Children, in September 1990, and the 
United Nations Conference on Environment and Development, held in 
Rio de Janeiro in June this year. The children's Summit clearly drew our 
attention to the need to redouble our efforts to give our children the 
necessary care, attention and education if we are to ensure a better future 
for humanity. 
The Earth Summit clearly established the common stake we all have in the 
well being of the planet. It recognized that, while the responsibility for 
preserving the delicate ecological balance falls on all nations, at the same 
time those responsible for its degradation and abuse must be held 
accountable. Our planet can no longer sustain a high level of exploitation, 
and there must be a willingness on the part of those placing a high demand on 
natural resources to reduce consumption. At the same time more resources are 
necessary to improve the conditions and meet the basic needs of billions of 
people in developing countries, particularly the more than 1.1 billion people 
who live in absolute poverty. As further misuse of the earth's finite 
resources would be disastrous, the only alternative is a greater willingness 
to share. 
The high pace of population growth and the resulting increase in demand 
on resources is a serious threat to the environment and to the future. 
Developing countries, where 4.3 billion of today's population of 5.5 billion 
live, and where nearly all the next billions will be added in the decades 
ahead, must take all measures to ensure that population and development are 
balanced in a sustainable manner. 
The next three to four decades will be the most challenging humanity has 
ever faced, as they will determine the long-term survival of our planet. Just 
as we have a common stake in the environment and social well being, our 
futures are also tied in terms of overall global economic health. The slow 
recovery in the North from a long protracted recession has affected all 
countries. Similarly, the economic strength of developing countries clearly 
affects economic opportunities for the North. 
The long established target of 0.7 per cent of gross national product for 
official development assistance has not been reached by most donor countries 
and is not likely to be during this century. Official development assistance, 
whether through bilateral or through multilateral channels, has been set back 
not only in terms of slow growth but also in terms of slow disbursement 
resulting from increasing modalities and conditionalities. 
The question of debt still awaits comprehensive solution after more than 
a decade of discussion. Both the need for debt relief and the requirement of 
additional credit must be dealt with in a fair and comprehensive manner. The 
serious imbalances in international trade in terms of prices for commodities 
as well as volume of trade must be made more stable. Trade is one of the few 
avenues available to developing countries for progress, and must not be 
restricted. It is also necessary that access to knowledge and technology be 
made easier. 
Our discussions on development and political change must take into 
account the human and social dimensions. There is increasing social tension 
and disregard for human dignity arising out of poverty, high population growth 
and resulting unemployment, migration and competition for scarce resources. 
The wholesome well being of individuals and their rights can be assured if 
there are stable social, economic, political and natural environments. We 
look forward to the Second World Conference on Human Rights, in 1993, and the 
proposed world summit for social development to address these important issues 
in an integrated manner. 
In my own country, Bhutan, development activities started only in the 
1960s. Since then, major changes have taken place: an effective fiscal and 
financial management system, a basic network of social services, roads 
connecting all population centres, and a growing export sector comprised of 
energy, minerals and agricultural products have been established. The 
development of human resources and the preservation of our rich environment 
have been given special attention. Despite the considerable progress, our 
economic infrastructure remains inadequate, and the country's communications 
and transport systems require expansion. In addition to the problems all 
least developed countries face, Bhutan is further handicapped by being 
landlocked. 
Bhutan has always taken full responsibility for its own development, and 
we will continue to do so, but the progress we have made thus far would not 
have been possible without generous support, particularly that of India, 
Japan, Switzerland, Denmark, Kuwait, Austria, Norway, the Netherlands, 
Germany, the United Kingdom and Australia and various agencies and bodies of 
the United Nations, in particular the United Nations Development Programme, 
the United Nations Children's Fund, the International Fund for Agricultural 
Development, the United Nations Capital Development Fund, the World Health 
Organization, the World Food Programme, the Food and Agriculture Organization 
of the United Nations, the United Nations Volunteers, the United Nations 
Population Fund, the United Nations Department of Technical Cooperation for 
Development and the United Nations Educational, Scientific and Cultural 
Organization. I take this opportunity to express the sincere gratitude and 
appreciation of the people and Government of the Kingdom of Bhutan to our 
development partners. 
One of the important issues before the Assembly is the establishment of 
the Commission on Sustainable Development. We fully welcome such a 
commission, but we must emphasize that its mandate and relationship to 
existing organizations must be very clear, and its task must contribute 
tangibly and substantively to socio-economic development. Let it not be one 
of the multitude of international organizations struggling to bring about 
development. 
The strengthening, revitalization and reorganization of the United 
Nations must extend to all its organs and organizations. In this context we 
welcome the concrete steps that our Secretary-General has taken in 
streamlining the Secretariat. The United Nations is finally being geared to 
undertake its peace-keeping, peace-making and humanitarian relief work 
effectively. We urge that a similar effort be made to ensure that the 
multitude of organs and agencies involved in development be streamlined and 
revitalized with the same vigour. 
We have listened carefully to the various views on reforming and 
democratizing the United Nations. This is an extremely important matter that 
must take into account the significant historical changes and the current 
membership of the international body. There is need for a new enlightened 
balance among the principal organs of the United Nations. The General 
Assembly must be provided with more responsibility, and the International 
Court of Justice with more authority. 
Finally, the United Nations is no longer the hostage of ideological 
conflict and now has new found respect and confidence. While this opportunity 
must not be missed, the path ahead is a long one, and the United Nations must 
move quickly to make itself relevant and capable of meeting the 
responsibilities it has long not been permitted to carry out. But above all 
the United Nations must be fair in fulfilling the aspirations and meeting the 
hopes and needs of all its Members, big and small. 